EXAMINER’S AMENDMENT
Election/Restrictions
This application is in condition for allowance and the presence of claims 18-30 drawn to a method of producing or making a sheet material are now rejoined. 
Claims 1-4, 6-8, and 11-16 are directed to an allowable product, i.e., a sheet material.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-22 and 24-30, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/03/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with the attorney/agent of record, Ginger G. Turner on 12/01/2021.  
The claims have been amended as follow:
Claims 5 and 23 are canceled and thus, respective claims 6-7, 34 and 24-25 are now dependent on their respective base claims 1 and 18.  
Claim 1.  A sheet material comprising fiber and nano-microscale organic fibrillated filler comprising microfibrillated cellulose and a starch granule as components, wherein the nano-microscale organic fibrillated filler is produced by applying a shear force at high pressure to an organic feedstock thereby liberating the starch granule from a starch sac of [[an]]the organic feedstock and obtaining the microfibrillated cellulose from the organic feedstock, wherein the microfibrillated cellulose is dispersed with the starch granule within the nano-microscale organic fibrillated filler, and wherein the nano-microscale organic fibrillated filler comprises the starch granule at least 15 wt%.
Claim 5. (Canceled)
Claim 6.  The sheet material according to claim [[5]] 1, wherein the applying shear force at high pressure to the organic feedstock is performed by using pressure ranging from 100 bars to 10,000 bars.
Claim 7.  The sheet material according to claim [[5]] 1, wherein the applying shear force at high pressure to the organic feedstock is performed by using high-pressure homogenization.  
Claim 18.  A method of producing a sheet material comprising fiber and nano-microscale organic fibrillated filler comprising microfibrillated cellulose and a starch granule as components, wherein the method comprising the steps of:
 preparing pulp suspension,
 preparing nano-microscale organic fibrillated filler by applying a shear force at high pressure to an organic feedstock thereby liberating the starch granule from a starch sac of [[an]]the organic feedstock and obtaining the microfibrillated cellulose from the organic feedstock such that the nano-microscale organic fibrillated filler comprises the starch granule at least by 15 wt%
 adding the nano-microscale organic fibrillated filler into pulp suspension,
 forming sheet material by pressing, and 
 drying the sheet material.
Claim 23. (Canceled)
Claim 24.  The method of producing a sheet material according to claim [[23]] 18, wherein the applying shear force at high pressure to the organic feedstock uses pressure ranging from 100 bars to 10,000 bars.
Claim 25.   The method of producing a sheet material according to claim [[23 or 24]] 18, wherein the applying shear force at high pressure to organic feedstock is performed by using high-pressure homogenization. 
Claim 34.   The sheet material according to claim [[5]] 1, wherein the applying shear force at high pressure to the organic feedstock is performed by using high-pressure homogenization.

Allowable Subject Matter
Claim 1-4, 6-8, 11-16, 18-22, and 24-36 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed, because the prior art does not disclose or suggest:  A sheet material comprising fiber and nano-microscale organic fibrillated filler comprising microfibrillated cellulose and a starch granule as components in which the nano-microscale organic fibrillated filler is produced by applying a shear force at high pressure to an organic feedstock thereby liberating the starch granule from a starch sac of the organic feedstock and obtaining the microfibrillated cellulose from the organic feedstock.
Claims 2-4, 6-8, 11-16, and 31-36 are dependent directly/indirectly on claim 1 and therefore, they are allowed.
 applying a shear force at high pressure to an organic feedstock thereby liberating the starch granule from a starch sac of the organic feedstock and obtaining the microfibrillated cellulose from the organic feedstock. 	  
Claims 19-22, and 24-30 are dependent directly/indirectly on claim 18 and therefore, they are allowed as well.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on November 19, 2021 have been considered.
In view of the arguments and amendment to the claims, Applicant has also overcome by amendment the rejections set forth previously under 35 U.S.C. 103 as being unpatentable over MAKHLOUF LALEG et al. US 20120080156 A1 in view of John Husband et al.; US 9127405 B2.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748

/Eric Hug/Primary Examiner, Art Unit 1748